Title: From George Washington to John Mason, 2 January 1798
From: Washington, George
To: Mason, John



Sir,
Mount Vernon 2d Jany 1798.

I am just informed by the President of the Potomac Company, that the application to the Maryland Assembly on behalf of that Company, for aid to complete their works, has met with much delay, and even at this time, is uncertain in its event—a circumstance which I learn with no small regret.
Understanding also, from the same source, that some persons have expressed a doubt whether I still entertain the same favourable opinion of the importance of the Navigation of the Potomac that I formerly did, I take the liberty, Sir, (as you are at Annapolis) of troubling you with a repe[ti]tion of the opinion which I have invariably expressed, concerning the advantages of that undertaking; and you have my permission to communicate it whenever it may be necessary and proper, to obviate any doubts as mentioned above, or even otherwise promote the interest of the Company.
So far from being less sanguine than I formerly was, of the many & great advantages which will accrue from completing the navigation of the Potomack, I have every day additional reason for supporting my former opinion, and new proof of its advantages extending beyond the calculation of the most sanguine.

To the States of Virginia & Maryland it offers benefits too obvious to mention, and too numerous to detail in a letter. To the United States, as well as to the two before Mentioned, it holds out the desireable advantage of perhaps the most direct & easiest commmunication between the Waters of the Atlantic States and the Western country—To the Stockholders, the completion of the work promises an ample increasing, and secure interest.
Under these impressions, it is astonishing to me, that, if the State can, conveniently spare the means, there should be wanting (unless the measure appears differently in the eyes of its Representatives) the disposition to complete this great and interesting work, especially too as the money already expended must be lost, without the addition of a comparatively small sum to finish the object; and especially also, as the few Individuals who at this time have the command of money find so many objects in which they can employ it to immediate advantage that they cannot be induced to come forward in aid, however flattering the future emoluments may be. Wishing you success I am Sir Your Most Obedt Hble Servt

Go: Washington

